Citation Nr: 1549215	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  12-22 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a right hip disability.

2.  Entitlement to service connection for a chronic disability manifested by low back pain.  

3.  Entitlement to a compensable disability rating for status post right bunionectomy.

4.  Entitlement to a compensable disability rating for status post left bunionectomy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran had active service in the United States Army from August 1987 to August 1990 and from October 1996 to July 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Offices (RO) in Nashville, Tennessee.

In January 2014 the Veteran failed to appear for a Travel Board hearing for which he was notified in November 2013.  The Board remanded the case in December 2014, for further development.  However review of the Veteran's electronic claims file reveals that the required compliance with the Board's remand instructions with regard to the claims on appeal has not been achieved.  As such, these matters will again be remanded.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the Introduction, the development requested in the Board's December 2014 remand has not been performed.

Review of the file shows that the AOJ denied the Veteran's claims on appeal, in part, because he refused the location for examination at the Lebanon, Pennsylvania VA Medical Center (VAMC) in June 2015 and he failed to R.S.V.P to re schedule his appointment at the Coatesville, Pennsylvania VAMC in July 2015.  

However a further review of the claims file shows that prior to his June 2015 examination the Veteran contacted VA to request a change in the location of his examination as he had relocated to Fort Worth, Texas.  Additionally, it appears that he was scheduled for another VA examination at the Coatesville VAMC in Pennsylvania, despite his new residence in Texas. 

Therefore, the Board finds that the Veteran should be provided another opportunity to appear for a VA examination at a VAMC located near his current residence.  Adequate notice of the examination should be sent to his current address.

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate action to verify the Veteran's current address of record.  Document all efforts, as well as his current address, in the electronic claims file.

2.  Obtain and associate with the Veterans Benefits Management System (VBMS) record copies of all clinical records, both VA and non-VA, pertaining to treatment of the Veteran for right hip arthritis, low back pain, and his service-connected bilateral bunionectomies that are not already in the electronic claims file.

3.  Then, schedule the Veteran for appropriate VA examinations.  The VBMS file must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  All indicated tests and studies should be performed (e.g., CT scans, MRIs), and the examiner should review the results of any testing prior to completing the report.  

After examining the Veteran and reviewing the relevant evidence, the examiner(s) should set forth all examination findings, together with the rationale for the comments and opinions expressed.

With respect to the right hip, the examiner should:

a) Determine whether there is there clear and unmistakable evidence (undebatable) that a right hip disability preexisted the Veteran's period of active duty beginning in November 1986.  If the examiner finds that a right hip disability preexisted service, he/she should identify the pre-existing right hip disability and the evidence supporting pre-existence.

b) If a pre-existing right hip disability is found, the examiner should state whether there is clear and unmistakable (undebatable) evidence that the preexisting right hip disability was not aggravated by service or any incident of service beyond its natural progression.  The examiner should specifically indicate whether the findings of right hip arthritis at separation in 2004 represent a worsening of any preexisting right hip disability beyond its natural progress.

c) If a right hip disability is not found to have clearly and unmistakably preexisted service, the examiner should provide an opinion addressing whether, it is at least as likely as not (a degree of probability of 50 percent or higher) that his current right hip arthritis had its onset during either of the Veteran's periods of active duty as opposed to some other pathology.  In answering this question, the examiner should address the findings of right hip arthritis at separation in 2004 as the possible onset of, or precursor to, any current right hip disability.  If right hip arthritis cannot be regarded as having had its onset during active service, the examiner should explicitly indicate so and explain why that is.

With respect to the low back, the examiner should:

a) Clearly identify all low back disabilities and provide an opinion whether any diagnosed back disability is at least as likely as not (a degree of probability of 50 percent or higher), related to any incidents, symptoms, or treatment that the Veteran experienced or manifested during service, or is in any other way causally related to military service.  In providing an opinion, the examiner is asked to address the Veteran's reports of back pain and spasms in 2004 at separation as the possible onset of, or precursor to, any current low back disorder.

b) If any diagnosed back disability cannot be regarded as having had its onset during the Veteran's service, the examiner should offer an opinion as to whether it is at least as likely as not (a degree of probability of 50 percent or higher), that his service-connected right shoulder or bunionectomy disabilities aggravate his diagnosed back disability.  The examiner should try to quantify the amount of additional disability the Veteran now has, above and beyond that which he had prior to the aggravation.  If no causation or aggravation is found, the examiner should specifically indicate so and explain why that is. 

With respect to both the right hip and low back, the examiner should set forth medical reasons for accepting or rejecting the Veteran's report (lay observations) of right hip and low back pain during and since service.  He/She is also advised that the Veteran is competent to report his symptoms, and that his assertions of continuity of right hip and back problems since service must be considered in formulating the requested opinion.  If the examiner cannot render an opinion without resorting to mere speculation, a full and complete explanation for why an opinion cannot be rendered should be provided.

With respect to the Veteran's bilateral bunionectomies, the examiner should: 

a) Describe all pertinent symptomatology and findings associated with the Veteran's status post right and left bunionectomies and provide an opinion as to whether these findings are best described as moderate, moderately severe, or severe.  Any disabling manifestations specifically attributable to the bilateral bunionectomies must be fully outlined and differentiated from symptoms caused by any non-service-connected disorders.

b) Indicate whether, during the examination, there is evidence of any anatomical damage, and describe any functional loss, including the inability to perform normal working movements with normal excursion, strength, speed, coordination, and endurance.  The examiner should indicate whether there is any functional loss due to pain or weakness and document all objective evidence of those symptoms.  He/She should document, to the extent possible, the frequency and duration of exacerbations of symptoms.  In addition, if feasible, provide an opinion as to the degree of any functional loss likely to result from a flare-up of symptoms or on extended use in terms of the degree of additional range of motion loss.  If such is not feasible, explain why that is.

4.  After the above actions are completed in compliance with the terms of this remand, if the claims are not fully granted, a supplemental statement of the case should be issued and the claims should be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


